DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to independent claims 1 and 22 and the arguments filed 06/22/2022 has overcome the rejection of claims 1-25 over Hirose, as presented in the previous Office Action dated 03/28/2022. Therefore, the Examiner has withdrawn the previously presented rejection in this present action.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-25 were rejected as being unpatentable over the disclosures and illustrations of Hirose. Presently, Applicant has amended independent claim 1 to now recite, ‘A material for forming a resist underlayer film comprising (A) a compound for forming a resist underlayer film shown by the general formula (1A); and (B) an organic solvent, wherein W1 represents an organic group with a valency of n1, n1 represents an integer of 4, and X1 represents and of groups shown by the following general formulae (1B) and (1C), wherein R1 represents any of groups shown by the following formula (1D)…’ Applicant has also amended independent claim 22, which is directed to, ‘…A compound for forming a resist underlayer film…,’ to recite similar limitations. Applicant has also persuasively demonstrated how the amendments to claims 1 and 22 distinguishes the material for forming a resist underlayer film of claim 1 and the compound for forming a resist underlayer film of claim 22 from the disclosures of Hirose. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Hirose or teach and/or suggest the material of claim 1 and/or the compound of claim 22. Therefore, independent claim 1 as amended, claims 2-7 depending therefrom as well as independent claim 22 as amended and claims 23-25 depending therefrom are allowable. 
Independent claim 8, which is directed to a substrate for manufacturing a semiconductor device, directly incorporates as part of this substrate the resist underlayer film forming material of claim 1, which as discussed above is allowable. Therefore, by incorporating the allowable subject matter of claim 1, independent claim 8 is also allowable. Similarly, independent claims 9 and 10, which are each directed to method of forming a resist underlayer film, include a step where a material according to claim 1 is spin-coated on the substrate to form a resist underlayer film. Therefore, by directly incorporating the allowable subject matter of claim 1, independent claim 9, claims 11-12 depending therefrom and independent claim 10 are allowable. Furthermore, independent claims 13-16, which are each directed to a patterning process, each include a process step of forming a resist underlayer film from the material for forming a resist underlayer film according to claim 1. Therefore, by directly incorporating the allowable subject matter of claim 1, independent claim 13, claims 18-21 depending therefrom, independent claim 14, independent claim 15, claim 17 depending therefrom as well as independent claim 16 are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899